44 F.3d 245
SELF-INSURANCE INSTITUTE OF AMERICA, INC., Plaintiff-Appellee,v.Claire KORIOTH, et al., Defendants-Appellants.
No. 94-50089Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Jan. 25, 1995.

William E. Storie, John M. Hohengarten, Asst. Attys.  Gen., Dan Morales, Atty. Gen., Austin, TX, for appellants.
Stephen Wasinger, Honigman, Miller, Schwartz & Cohn, Detroit, MI, Leymon L. Solomon, Louis K. Bonham, Honigman, Miller, Schwartz & Cohn, Houston, TX, John Eggersten, Detroit, MI, for appellee.
Appeals from the United States District Court for the Western District of Texas;  James R. Nowlin, Judge.
On Petition for Rehearing
(Opinion September 15, 5th Cir., 1994, 32 F.3d 175)
Before SMITH, EMILIO M. GARZA and PARKER, Circuit Judges.
PER CURIAM:


1
The panel unanimously concludes, on reconsideration, that this matter is deserving of oral argument and should be reexamined in light of, inter alia, the intervening decision in Reich v. Collins, --- U.S. ----, 115 S. Ct. 547, 130 L. Ed. 2d 454 (1994).  Accordingly, the petitions for rehearing are GRANTED.  The opinion, 32 F.3d 175 (5th Cir.1994), is WITHDRAWN.  The clerk is directed to place this matter on the oral argument calendar.